DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 09/07/2021 with traverse of Group I, claims 16 & 18-29 for further examination. Claim 17 was cancelled. Claims 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 09/07/2021. Applicant's election with traverse of Group I, apparatus.
The traversal is on the ground(s) that none of the references cited in the ISR discloses, teaches, or suggests an alternating pressure profile “wherein the alternating pressure profile contains a sequence including a vacuum pressure -p, a normal pressure N, and an overpressure +p,” meaning that this is a special feature under 37 C.FR. § 1.475(a). Groups I and II, with claims 16 and 30 amended as above, both recite this feature and therefore now share a special technical feature.
This is not found persuasive because: The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. Refer to the below rejections of claim 16 under AIA  35 U.S.C. 102(a)(1) as being anticipated by Since the special technical feature is known, unity of invention is lacking. If it can be established that the feature is known in the art, there is a lack of unity a posteriori, since the feature is not a technical feature that defines a contribution over the prior art.  See PCT International Search and Preliminary Examination Guidelines Chapter 10 §§ 10.03-10.04.
For restriction procedure, see MPEP 1893.03
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 06/03/2019 & 11/06/2020 are being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
As regards to claims 16 & 27, the limitation “fixing space (annular space between the O-ring 16 and the external seal 14)” has been interpreted under 35 U.S.C. 112(f) or 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16 & 27 have been interpreted to cover “fixing space (annular space between the O-ring 16 and the external seal 14) can have a first sealing element 103 A, wherein the fixing space (annular space between the O-ring 16 and the external seal 14) can be separated from the repair space 65 by means of the first sealing element 103A. In addition, the first sealing element 103 A can also be set up to adapt to a curve of the glass sheet 30 when it is disposed on the glass sheet 30… the fixing space (annular space between the O-ring 16 and the external seal 14) can have a second sealing element 103 B, wherein by means of the second sealing element 103 B the fixing space (annular space between the O-ring 16 and the external seal 14) can be separated from an outer region of the processing head 10. In addition, the second sealing element 103 B can also be set up to adapt to a curve or arching of the glass sheet 30 when it is disposed on the glass sheet 30… a first passage 104 extending inside the processing head 10 101 and leading into the fixing space (annular space between the O-ring 16 and the external seal 14) 102 in a first opening 17 105” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0009]; [0014]; [0071]; fig 1). 
As regards to claims 16 & 27-28, the limitation “repair section” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16 & 27-28 have been interpreted to cover “a second passage 106 which extends spatially separated from the first passage 104 inside the processing head 10 101 and leads into a second opening 94 107 in the repair section 103” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0071]; fig 1). 
As regards to claims 16 & 28-29, the limitation “repair means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “repair” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16 & 28-29 have been interpreted to cover “liquid (repair means) penetrates into a cavity or fine crack of the damaged spot and forms a concave surface. This behavior is due to the adhesive force. Adhesion or attachment force refers to the physical state of an interface layer which forms between two condensed phases coming into contact, i.e. between solids (here glass sheet 30 or damaged areas of the glass sheet 30) and liquids (here repair means) with negligible vapor pressure” 
As regards to claim 27, the limitation “sealing element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “seal” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “element” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 27 has been interpreted to cover “elastic sealing elements 103 A, 103 B, which can also be ring-shaped or ellipsoidal, can be seen in FIG. 3” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0091]; fig 3). 
As regards to claim 28, the limitation “rotary element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “rotary” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “element” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 28 has been interpreted to cover “rotary element 108 is shown having a chamber (not shown) disposed on the processing head 101 and being further rotatable relative to the processing head 101” corresponding to structure described in 
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
8.	Claims 16 & 18-29 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

As regards to	 claim 16, line 16 recites the limitation “the opening”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the opening” as “the second opening 94” recited in line 13. To correct this problem, amend line 16 to recite “the second opening 94”.
	As regards to claim 16, line 19 recites “a repair means”, however “a repair means” is previously recited in lines 7-8, thus it is unclear whether this is the same repair means or additional repair means. For examination purposes, examiner is interpreting “a repair means” in line 19 as “the repair means”. To correct this problem, amend line 19 to recite “the repair means”.
As regards to	 claim 16, line 23 recites the limitation “the alternating pressure profile”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the alternating pressure profile” as “the at least partially alternating pressure profile” recited in lines 15-16 and referenced as “the at least partially alternating pressure profile” in lines 17-18. To correct this problem, amend line 23 to recite “the at least partially alternating pressure profile”.
As regards to claim 24, line 2 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
As regards to claim 26, line 2 recites “gently” which is a relative term and renders the claim indefinite. The term “gently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “gently” as any level. To correct this problem, amend claim 26 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 18-29 are rejected at least based on their dependency from claim 1.

Claim Rejections
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 16 & 22-29 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Rawlins et al. (US 2006/0024398 A1) hereinafter Rawlins.
Regarding claim 16, the recitation “to be applied with a negative pressure… the negative pressure can be applied between the glass pane and the fixing section… to be applied with an at least partially alternating pressure profile for a predetermined duration, wherein by means of the opening the at least partially alternating pressure profile can be applied between the damaged spot and the repair section… a repair means can be introduced into the second passage, for applying the repair means to the damaged spot and for enabling the damaged spot to be filled with the repair means, and wherein the alternating pressure profile contains a sequence of a negative pressure -p, a normal pressure N, and an overpressure +p”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of applying a negative pressure wherein the negative pressure can be applied between the glass pane and the fixing section, applying an at least partially alternating pressure profile for a predetermined duration, wherein by means of the opening the at least partially alternating pressure profile can be applied between the damaged spot and the repair section, wherein a repair means can be introduced into the second passage, for applying the repair means to the damaged spot and for enabling the damaged spot to be filled with the repair means, and wherein the alternating pressure profile can contain a sequence of a negative pressure -p, a normal In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 16, Rawlins discloses an apparatus for repairing a flaw of a glass sheet 30 (abs; fig 1; clm 1), comprising: 

a fixing space (annular space between the O-ring 16 and the external seal 14) configured to fix the processing head 10 to the glass sheet 30 ([0053]-[0056]; fig 1-3; clm 1); 
a repair space 65 configured to fill the flaw 31 with a resin 86 ([0059]-[0065]; fig 1-8; clm 1); 
a first passage 12 having a first opening 17 which leads into the fixing space (annular space between the O-ring 16 and the external seal 14) and which is configured to be applied with a vacuum pressure, wherein by means of the first opening 17, the vacuum pressure can be applied between the glass sheet 30 and the fixing space (annular space between the O-ring 16 and the external seal 14) ([0053]-[0060]; fig 1-8; clm 1); 
a second passage 93 having a second opening 94 which leads into the repair space 65 and which is configured to be applied with an at least partially alternating pressure profile for a predetermined duration, wherein by means of the second opening 94 the at least partially alternating pressure profile can be applied between the flaw 31 and the repair space 65 ([0060]-[0067]; [0072]; [0075]; fig 1-8; clm 1-5); 
wherein the processing head 10 is configured such that a resin 86 can be introduced into the second passage 93, for applying the resin 86 to the flaw 31 and for enabling the flaw 31 to be filled with the resin 86 ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5); and 

Regarding claim 22, the recitation “in response to activation of the control unit, is configured to continuously apply the negative pressure -p to the first passage and automatically apply the alternating pressure curve to the second passage from the start of the predetermined duration until the end of the predetermined duration”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of in response to activation of the control unit continuously applying the negative pressure -p to the first passage and automatically applying the alternating pressure curve to the second passage from the start of the predetermined duration until the end of the predetermined duration, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 22, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the device comprises a control unit (implicit of multiple pumping means applying vacuum pressures and exerting pressures and applying resin to a flaw) which, in response to activation of the control unit can continuously apply the vacuum pressure -p to the first passage 12 and automatically apply the alternating pressure curve to the second passage 93 from the start of the predetermined duration until the end of the predetermined duration ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5, 9, 16). 
Regarding claim 23, the recitation “wherein the negative pressure -p is generated by a continuously running… the overpressure +p is generated by a discontinuously running”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of continuously/discontinuously running first and second pump elements to generate negative and/or positive pressures, if so desired, and does not add structure to the In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 23, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the vacuum pressure -p is generated by a continuously running first vacuum/pump means and the exerted pressure +p is generated by a discontinuously 
Regarding claim 24, the recitation “is started up substantially simultaneously with the establishment of a connection of the second opening with the second pump element and is switched off again after completion of a predetermined overpressure phase and separated from the second opening”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of starting up the second pump element substantially simultaneously with the establishment of a connection of the second opening with the second pump element and switching it off again after completion of a predetermined overpressure phase and separated from the second opening, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 24, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the second vacuum/pump means for generating the exerted pressure +p can be started up substantially simultaneously with the establishment of a connection of the second opening 94 with the second vacuum/pump means can be switched off again after completion of a predetermined exerted pressure phase and separated from after completion of the predetermined overpressure phase the overpressure phase is switched directly to a negative pressure phase, wherein the second opening at this time is connected to the continuously running first pump element”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of switching the overpressure phase directly to a negative pressure phase after completion of the predetermined overpressure phase with the second opening at this time capable of being connected to the continuously running first pump element, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 25, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein after completion of the predetermined exerted pressure phase the exerted pressure phase can be switched directly to a vacuum pressure phase, wherein the second opening 94 can be at this time connected to the continuously running first vacuum/pump means ([0060]-[0067]; [0072]; [0075]; fig 1-8; clm 1-5, 9, 16). 
In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 
As regards to claim 26, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the pressure can be increased by the second vacuum/pump means gently and uniformly and then, close to reaching a target exerted pressure with a decreasing, ascending gradient ([0060]-[0067]; [0072]; [0075]; fig 1-8; clm 1-5, 9, 16). 
As regards to claim 27, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the fixing space (annular space between the O-ring 16 and the external seal 14) comprises a first sealing O-ring 16 and is separated from the repair space 65 by means of the first sealing O-ring 16, wherein the first sealing O-ring 16 is further configured to adapt to a curve of the glass sheet 30 when arranged on the glass sheet 30, and in that the fixing space (annular space between the O-ring 16 and the external seal 14) has a second sealing seal 14 and is separated from an outer region by means of the second sealing seal 14, wherein the second sealing seal 14 is further configured to adapt to a curve of the glass sheet 30 when arranged on the glass sheet 30 ([0053]-[0057]; fig 1-3; clm 1). 
As regards to claim 28, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the processing head 10 comprises a rotating capsule 81’ having a chamber which is rotatably arranged opposite the processing head 10 and which comprises liquid resin 86, wherein a beginning of the liquid resin 86 into the repair space 65 can be carried out by means of a rotational movement of the rotating capsule 81’ relative to the 
Regarding claim 29, the recitation “the liquid repair means comprises at least one of an acrylic resin, a polyester resin, an epoxy resin or a UV-curing one-component adhesive”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of using a liquid repair means that comprises at least one of an acrylic resin, a polyester resin, an epoxy resin or a UV-curing one-component adhesive, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 29, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the liquid resin 86 comprises at least one of an acrylic resin, a polyester resin, an epoxy resin or a UV-curing one-component adhesive ([0003]-[0005]; [0055]; [0061]; [0065]-[0067]; [0070]; [0072]-[0073]; [0075]-[0077]).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 18-21 rejected under 35 U.S.C. 103 as being unpatentable over Rawlins as applied to claim 16 above. 
Regarding claim 18, the recitation “wherein the negative pressure -p has a value between -0.5 and -0.95*105 Pa”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 18, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the vacuum pressure -p has a value which can be measure in Pa ([0060]-
Although Rawlins does not explicitly disclose the claimed vacuum pressure, at the time of the invention, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rawlins to have the vacuum pressure recited in the claim as Rawlins discusses the application of the vacuum pressure, and thus, it would have been within the purview of one of ordinary skill in the art to modify the vacuum pressure, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the specified vacuum pressure.
Regarding claim 19, the recitation “wherein the negative pressure -p has a value between -0.70 and -0.85*105 Pa”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of producing a negative pressure -p having a value between -0.70 and -0.85*105 Pa, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 19, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the vacuum pressure -p has a value which can be measure in Pa ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5, 9, 16), however Rawlins does not disclose between -0.70 and -0.85*105 Pa.
Although Rawlins does not explicitly disclose the claimed vacuum pressure, at the time of the invention, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rawlins to have the vacuum pressure recited in the claim as Rawlins discusses the application of the vacuum pressure, and thus, it would have been within the purview of one of ordinary In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the specified vacuum pressure.
Regarding claim 20, the recitation “wherein the overpressure has a value between 3.2 and 4.2*105 Pa”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of producing an overpressure having a value between 3.2 and 4.2*105 Pa, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 20, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the exerted pressure has a value which can be measure in Pa ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5, 9, 16), however Rawlins does not disclose between 3.2 and 4.2*105 Pa.
Although Rawlins does not explicitly disclose the claimed exerted pressure, at the time of the invention, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rawlins to have the exerted pressure recited in the claim as Rawlins discusses the application of the exerted pressure, and thus, it would have been within the purview of one of ordinary skill in the art to modify the exerted pressure, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the specified exerted pressure.
In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the 
As regards to claim 21, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the exerted pressure has a value which can be measure in Pa ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5, 9, 16), however Rawlins does not disclose between 3.5 and 4.0*105 Pa.
Although Rawlins does not explicitly disclose the claimed exerted pressure, at the time of the invention, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rawlins to have the exerted pressure recited in the claim as Rawlins discusses the application of the exerted pressure, and thus, it would have been within the purview of one of ordinary skill in the art to modify the exerted pressure, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the specified exerted pressure.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717